Citation Nr: 0409612	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an effective date prior to July 1, 1998 for adding 
the veteran's spouse as a dependent for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which assigned the veteran an effective date of 
August 1, 2000 for the addition of the veteran's spouse as a 
dependent for purposes of his compensation.  This effective date 
was amended to July 1, 1998 in a February 2002 letter to the 
veteran, but the veteran continues to disagree with the effective 
date assigned for the addition of his spouse to his award of 
compensation.

Unfortunately, for the reasons indicated below, this case must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts to 
assist a veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  Changes potentially relevant to this 
particular appellant's appeal include the establishment of 
specific procedures for advising him and his representative of the 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary to 
make a decision on the claim.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they relate 
to his current claim at issue.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  In this regard, the Board observes that the RO, 
with respect to his claim of entitlement to an earlier effective 
date for adding his spouse to his award of compensation, failed to 
inform him of the evidence needed to substantiate this claim, his 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain supporting evidence.  The 
Board realizes that he was provided an explanation of the law and 
the evidence required to substantiate his claim of entitlement to 
service connection for stomach disorder in a December 2001 letter.  
However, mere notification of the provisions of the VCAA, without 
a discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained with 
regard to the specific issue before the Board, is insufficient for 
purposes of compliance with the VCAA.  As a consequence, his claim 
of entitlement to an earlier effective date for adding the 
veteran's spouse as a dependent for compensation purposes was 
certified to the Board without him being given appropriate notice 
of his rights and responsibilities, and VA's responsibilities, 
under the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this instead.  
See Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform a claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of the 
regulatory provisions, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue before 
the Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy its 
duty to notify the veteran as to what is needed to substantiate 
his claim and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, despite 
the RO's best efforts to prepare this case for appellate review by 
the Board, a remand is required.

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  Review the claims file and ensure that all notification and 
development required by the VCAA is completed in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002), including 
written notice of the evidence, if any, the veteran is expected to 
provide in support of his claim of entitlement to an effective 
date prior to July 1, 1998 for the addition of the veteran's 
spouse to his award of compensation, and the evidence, if any, the 
RO will obtain for him.  Also advise him that he should submit any 
relevant evidence in his possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the veteran of the 
provisions of this new law, specifically concerning his claim of 
entitlement to an effective date prior to July 1, 1998 for adding 
the veteran's spouse as a dependent for compensation purposes.  
The prior notification, in the December 2001 letter, was 
insufficient.  The VCAA notification also must apprise him of the 
kind of information and evidence needed from him, and what he 
could do to help his claim, as well as his and VA's 
responsibilities in obtaining evidence.  And he must be given an 
opportunity to supply additional information, evidence, and/or 
argument in response and to identify additional evidence for VA to 
obtain regarding his claim.  The RO should then obtain any 
referenced records and associate them with the other evidence in 
the claims file.

2.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought is not granted to the 
veteran's satisfaction, send him and his representative, if any, a 
supplemental statement of the case and give them time to respond 
before returning the case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



